Exhibit 10.1

 

 

 

 

JOINDER AND EIGHTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

This JOINDER AND EIGHTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this “Amendment”), effective as of October 4, 2016, is
entered into by and among ENSERVCO CORPORATION, a Delaware corporation
(“Enservco”), DILLCO FLUID SERVICE, INC., a Kansas corporation (“Dillco”), HEAT
WAVES HOT OIL SERVICE LLC, a Colorado limited liability company (“Heat Waves”),
and HEAT WAVES WATER MANAGEMENT LLC, a Colorado limited liability company (“Heat
Waves Water,” and together with Enservco, Dillco and Heat Waves, and each Person
joined to the Credit Agreement (as defined below) as a borrower from time to
time, each, a “Borrower” and collectively, “Borrowers”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as the sole Lender on the date hereof, and PNC, as Agent
for the Lenders (in such capacity, “Agent”), with reference to the following
facts:

 

RECITALS

 

A.     The parties to this Amendment have entered into an Amended and Restated
Revolving Credit and Security Agreement dated as of September 12, 2014, as
amended by the Consent and First Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of February 27, 2015, the Second
Amendment to Amended and Restated Revolving Credit and Security Agreement dated
as of March 29, 2015, the Third Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of July 16, 2015, the Fourth Amendment to
Amended and Restated Revolving Credit and Security Agreement and First Amendment
to Amended and Restated Pledge and Security Agreement dated as of October 19,
2015, the Fifth Amendment to Amended and Restated Revolving Credit and Security
Agreement dated as of December 31, 2015, the Sixth Amendment to Amended and
Restated Revolving Credit and Security Agreement dated as of March 29, 2016 and
the Seventh Amendment to Amended and Restated Revolving Credit and Security
Agreement dated as of August 10, 2016 (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders provide certain credit facilities to Borrowers;

 

B.     Any and all initially capitalized terms used in this Amendment without
definition shall have the respective meanings assigned thereto in the Credit
Agreement;

 

C.     Heat Waves Water is required to become a “Borrower” under the Credit
Agreement and the Other Documents and Agent and the Lenders have agreed to join
Heat Waves Water as a Borrower;

 

D.     Heat Waves Water has determined that the execution, delivery and
performance of this Amendment directly benefit, and are within the company
purposes and in the best interests of, Heat Waves Water;

 

E.     Borrowers have requested Agent and the Lenders amend certain provisions
of the Credit Agreement as more fully set forth herein; and

 

 
 

--------------------------------------------------------------------------------

 

 

F.     Agent and the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with, and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.01         New Definitions. The following definitions are hereby added to
Section 1.2 of the Credit Agreement in the appropriate alphabetical order:

 

“Leverage Ratio” shall have the meaning set forth in Section 6.5(b).

 

“Eighth Amendment” shall mean that certain Joinder and Eighth Amendment to
Amended and Restated Credit and Security Agreement dated as of the Eighth
Amendment Effective Date.

 

“Eighth Amendment Effective Date” shall mean October 4, 2016.

 

“Heat Waves Water” shall have the meaning set forth in the preamble of the
Eighth Amendment.

 

1.02         Deleted Definitions. The following definitions are hereby deleted
from Section 1.2 of the Credit Agreement:

 

“Financial Covenant Period” means the period commencing on the earlier of: (a)
March 31, 2017, and (b) the first date on which Borrowers fail to satisfy the
Undrawn Availability covenant set forth in Section 6.5(c) hereof, and shall
continue each day thereafter through the Term of this Agreement.

 

“Sale-Leaseback Transaction” shall have the meaning set forth in Section 6.17
hereof.

 

“Sale-Leaseback Availability Block” shall mean (a) prior to consummation of the
Sale-Leaseback Transaction, $0, and (b) at all times following consummation of
the Sale-Leaseback Transaction, $1,000,000.

 

1.03       Amendment to Section 1.2 of the Credit Agreement. The definition of
“EBITDA” set forth in Section 1.2 of the Credit Agreement is hereby amended and
restated in its entirety as follows:“EBITDA” shall mean for any period the sum
of (i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes actually paid, plus (iv) depreciation expenses for such
period, plus (v) amortization expenses for such period, plus (vi) net proceeds
of equity raised.

 

 
2

--------------------------------------------------------------------------------

 

 

1.04        Amendment to Section 2.1(a)(y) of the Credit Agreement. Section
2.1(a)(y) of the Credit Agreement is hereby amended by replacing the “, minus”
at the end of clause (v) with “.”, and deleting clause (vi) immediately
following clause (v).

 

1.05        Amendment to Section 2.1(a)(y) of the Credit Agreement. The last
paragraph of Section 2.1(a)(y) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

The amount derived from (x) Section 2.1(a)(y)(i), plus Section 2.1(a)(y)(ii),
plus Section 2.1(a)(y)(iii), minus (y) Sections 2.1(a)(y)(iv) and (v) at any
time and from time to time shall be referred to as the “Formula Amount.” The
Revolving Advances shall be evidenced by one or more secured promissory notes
(collectively, the “Revolving Credit Note”) substantially in the form attached
hereto as Exhibit 2.1(a).

 

1.06     Amendment to Section 6.5 of the Credit Agreement. Section 6.5 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

6.5          Financial Covenants.

 

(a)     Fixed Charge Coverage Ratio. Commencing on December 31, 2016 and
measured as of the end of each fiscal quarter end thereafter, Borrowers will
cause to be maintained as of the last day of each such fiscal quarter (the
“compliance test date” as used in this Section 6.5), a Fixed Charge Coverage
Ratio of not less than 1.25 to 1.00 in respect of each compliance test date. For
the purpose of this covenant, the Fixed Charge Coverage Ratio shall be
determined on the basis of Adjusted EBITDA for the trailing four-quarter period
ended on the applicable quarterly compliance test date.

 

(b)     Leverage Ratio. Commencing on March 31, 2017 and measured as of the end
of each fiscal quarter end thereafter, Borrowers will maintain as of the end of
each such fiscal quarter a ratio of Funded Debt to Adjusted EBITDA (the
“Leverage Ratio”) of not greater than the applicable amount set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ending:

Maximum Leverage Ratio

March 31, 2017

5.50:1.00

June 30, 2017

4.50:1.00

September 30, 2017

4.50:1.00

December 31, 2017

7.00:1.00

March 31, 2018

5.50:1.00

June 30, 2018

5.00:1.00

September 30, 2018

5.00:1.00

December 31, 2018

5.00:1.00

March 31, 2019

3.50:1.00

June 30, 2019 and each fiscal quarter thereafter

3.50:1.00

  

 
3

--------------------------------------------------------------------------------

 

 

For the purpose of this covenant, the Leverage Ratio shall be determined on the
basis of Adjusted EBITDA for the trailing four-quarter period ended on the
applicable quarterly compliance test date.

 

(c)     Undrawn Availability. Cause to be maintained at all times during the
period commencing on the Eighth Amendment Effective Date, tested each day,
Undrawn Availability of not less than the applicable amount set forth below
opposite the measurement date set forth below:

 

Measurement date:

Undrawn Availability

September 1, 2016 through and including
November 30, 2016

$500,000

December 1, 2016 and
each day thereafter

$1,000,000

 

 

1.07     Amendment to Section 6.17 of the Credit Agreement. Section 6.17 of the
Credit Agreement is hereby deleted in its entirety.

 

ARTICLE II
JOINDER

 

2.01     Joinder. Heat Waves Water hereby acknowledges, agrees and confirms
that, by its execution of this Amendment, Heat Waves Water will be deemed to be
a party to and a “Borrower” under the Credit Agreement and the applicable Other
Documents, including without limitation the Pledge Agreement, and shall have all
of the obligations of a Borrower thereunder as if it had executed the Credit
Agreement and the applicable Other Documents, including without limitation the
Pledge Agreement. Heat Waves Water hereby ratifies, as of the date hereof, and
agrees to be bound by, and a maker and obligor of, all representations,
warranties, indemnities, undertakings, covenants, limitations, waivers,
exclusions, acknowledgements and agreements under the Credit Agreement and the
Other Documents relating to, pertaining to, or binding upon, a Borrower or made
or agreed to by a Borrower to or for the benefit of the Agent and/or the
Lenders, including, without limitation (a) all of the representations and
warranties set forth in Article V of the Credit Agreement and (b) all of the
affirmative and negative covenants set forth in Articles VI and VII of the
Credit Agreement, and all of the terms, provisions and conditions contained in
the applicable Other Documents.

 

 
4

--------------------------------------------------------------------------------

 

 

2.02     Representations and Warranties. Each of Heat Waves Water and the
Borrowers hereby agree that all of the representations and warranties contained
in Article V of the Credit Agreement and each Other Document are true and
correct as of the date hereof.

 

2.03     Grant of Security Interest. Without limiting the foregoing: (a) Heat
Waves Water, as security for the payment and performance in full of the
Obligations, does hereby grant, assign, and pledge to Agent, for the benefit of
the Lenders, a security interest in and Lien on all personal property of the
Heat Waves Water including all property of the type described in the Credit
Agreement as “Collateral” and (b) Heat Waves Water appoints Enservco as its
Borrowing Agent in accordance with the terms of Section 15.1 of the Credit
Agreement.

 

2.04     Pledge Agreement Exhibits. Exhibits A and B to the Pledge Agreement are
hereby deleted and replaced with Exhibits A and B, respectively, attached
hereto.

 

2.05     Credit Agreement Schedules. The information on the Schedules 1.2(a),
1.2(b), 2.11, 4.4, 4.8(j), 5.1, 5.2(a), 5.2(b), 5.4, 5.6, 5.7, 5.8(b)(i),
5.8(b)(ii), 5.8(d), 5.9, 5.10, 5.14, 5.24, 5.25, 5.26, and 5.27 attached
collectively hereto as Exhibit C is hereby added to Schedules 1.2(a), 1.2(b),
2.11, 4.4, 4.8(j), 5.1, 5.2(a), 5.2(b), 5.4, 5.6, 5.7, 5.8(b)(i), 5.8(b)(ii),
5.8(d), 5.9, 5.10, 5.14, 5.24, 5.25, 5.26, and 5.27 to the Credit Agreement.

 

ARTICLE III
Conditions Precedent

 

3.01     Closing Conditions. This Amendment shall become effective as of the day
and year first set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to Agent):

 

 

(a)

Amendment. Agent shall have received from Borrowers this Amendment, duly
executed by Borrowers and by PNC, as Agent and as the sole Lender as of the
Amendment Effective Date;

 

 

(b)

Company Proceedings of Heat Waves Water. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of Board of
Managers of Heat Waves Water authorizing (i) the execution, delivery and
performance of this Amendment and any Other Documents to which such Borrower is
a party and (ii) the granting by such Borrower of the security interests in and
liens upon the Collateral in each case certified by the Secretary or an
Assistant Secretary of such Borrower as of the Amendment Effective Date; and,
such certificate shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded as of the date of such certificate;

 

 

(c)

Incumbency Certificates of Heat Waves Water. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of Heat Waves Water,
dated the Amendment Effective Date, as to the incumbency and signature of the
officers of Heat Waves Water, any certificate or other documents to be delivered
by it pursuant hereto, together with evidence of the incumbency of such
Secretary or Assistant Secretary;

  

 
5

--------------------------------------------------------------------------------

 

 

 

(d)

Certificates. Agent shall have received a copy of the Articles of Organization
of Heat Waves Water and all amendments thereto, certified by the Secretary of
State or other appropriate official of its jurisdiction of incorporation or
formation together with copies of the Operating Agreement of such Borrower and
all agreements of such Borrower’s members certified as accurate and complete by
the Secretary of such Borrower;

 

 

(e)

Good Standing Certificates. Agent shall have received good standing certificates
for Heat Waves Water dated not more than 30 days prior to the Amendment
Effective Date, issued by the Secretary of State or other appropriate official
of such Borrower’s jurisdiction of incorporation or formation and each
jurisdiction where the conduct of such Borrower’s business activities or the
ownership of its properties necessitates qualification;

 

 

(f)

No Litigation. (i) No litigation, investigation or proceeding before or by any
arbitrator or Governmental Body shall be continuing or threatened against any
Heat Waves Water or against the officers or managers of such Borrower in their
capacities as officers and managers of Heat Waves Water (A) in connection with
this Amendment, the Other Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of Agent, is deemed material or (B)
which could, in the reasonable opinion of Agent, have a Material Adverse Effect;
and (ii) no injunction, writ, restraining order or other order of any nature
materially adverse to such Borrower or the conduct of its business or
inconsistent with the due consummation of the transactions contemplated
hereunder shall have been issued by any Governmental Body;

 

 

(g)

Financial Condition Certificate. Agent shall have received an executed Financial
Condition Certificate in the form of Exhibit 8.1(i) to the Credit Agreement;

  

 

(h)

Fees and Expenses. (a) Agent shall have received from the Borrowers an amendment
fee in an amount equal to $25,000, which such fee shall be deemed fully earned
and non-refundable on the Amendment Effective Date, and such other fees and
expenses that are payable in connection with the consummation of the
transactions contemplated hereby, and (b) Agent’s counsel shall have received
from Borrowers payment of all outstanding fees and expenses previously incurred
and all fees and expenses incurred in connection with this Amendment;

 

 

(i)

Default. After giving effect to this Amendment, no Default or Event of Default
shall exist; and

 

 

(j)

Representations and Warranties. The representations and warranties set forth
herein must be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

  

3.02     Conditions Subsequent. Agent and Lenders’ obligations hereunder are
subject to the satisfaction of the following conditions subsequent by no later
than the indicated date.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(a)

Insurance. By no later than the 60th day following the Eight Amendment Effective
Date (or such later date as Agent may determine in its sole discretion), Agent
shall have received in form and substance satisfactory to Agent, certified
copies of Borrowers’ casualty insurance policies, together with loss payable
endorsements on Agent’s standard form of loss payee endorsement naming Agent as
loss payee, and certified copies of Borrowers’ liability insurance policies,
together with endorsements naming Agent as an additional insured; and

 

 

(b)

Leasehold Agreements. Borrowers shall use commercially reasonable efforts to
deliver to Agent landlord, mortgagee or warehouseman agreements satisfactory to
Agent with respect to all premises leased by Borrowers at which Inventory,
Equipment or books and records are located, or Agent shall have established a
reserve against availability under the Revolving Advances facility in an amount
equal to three (3) months’ rent for any such premises for which Agent did not
receive such an agreement.

 

ARTICLE IV

Miscellaneous

 

4.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any Other Document and any related
agreements to which any Borrower is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Credit
Agreement, the Other Documents or any related agreement is true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof, other than representations and warranties relating to a
specific earlier date, and in such case such representations and warranties are
true and correct in all material respects as of such earlier date.

 

4.02     Authority. Each Borrower has full power, authority and legal right to
enter into this Amendment and to perform all its respective Obligations
hereunder and under the Other Documents (as amended or modified hereby). This
Amendment has been duly executed and delivered by such Person, and this
Amendment constitutes the legal, valid and binding obligation of such Person
enforceable in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Amendment (a) are within such Person’s corporate, limited liability
company or limited partnership powers (as applicable), have been duly authorized
by all necessary company or partnership (as applicable) action, are not in
contravention of law or the terms of such Person’s operating agreement, bylaws,
partnership agreement, certificate of formation, articles of incorporation or
other applicable documents relating to such Person’s formation or to the conduct
of such Person’s business or of any material agreement or undertaking to which
such Person is a party or by which such Person is bound, (b) will not, in any
material respect, conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents
which have been duly obtained, made or compiled prior to the date hereof and
which are in full force and effect or except those which the failure to have
obtained would not have, or could not reasonably be expected to have, a Material
Adverse Effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of any Borrower or
Guarantor under the provisions of any material agreement, charter document,
operating agreement or other instrument to which any Borrower or Guarantor is a
party or by which it or its property is a party or by which it may be bound.

 

4.03     No Default. After giving effect to this Amendment, no event has
occurred and is continuing that constitutes a Default or an Event of Default.

 

4.04     References to the Credit Agreement. The Credit Agreement, each of the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended by this Amendment.

 

4.05     Credit Agreement Remains in Effect. The Credit Agreement and the Other
Documents remain in full force and effect, and Borrowers ratify and confirm
their agreements and covenants contained therein. Borrowers hereby confirm that,
after giving effect to this Amendment, no Event of Default or Default has
occurred and is continuing. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or the Lenders under any of the Other Documents, nor constitute a waiver
of any provision of any of the Other Documents.

 

 
7

--------------------------------------------------------------------------------

 

 

4.06     Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or the Lenders to modify any of their respective rights
and remedies under the Other Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

4.07     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

4.08     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

4.09     Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.10     Expenses of Agent. Borrowers agree to pay on demand all costs and
expenses reasonably incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
costs and fees of Agent’s legal counsel.

 

4.11     NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER DOCUMENTS
AS WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

 

BORROWERS:  

 

 

 

 

 

 

 

ENSERVCO CORPORATION,
a Delaware corporation  

 

 

 

 

 

 

 

By:

 

 

Name:

Rick D. Kasch 

 

Title:

President 

 

 

 

 

 

 

 

DILLCO FLUID SERVICE, INC.,
a Kansas corporation  

 

 

 

 

 

 

 

By:

 

 

Name:

Rick D. Kasch  

 

Title:

President 

 

 

 

 

 

 

 

HEAT WAVES HOT OIL SERVICE LLC,
a Colorado limited liability company  

 

 

 

 

 

 

 

By:

 

 

Name:

Rick D. Kasch  

 

Title:

Manager 

 

 

 

 

 

 

 

HEAT WAVES WATER MANAGEMENT LLC,
a Colorado limited liability company  

 

 

 

 

 

 

 

By:

 

 

Name:

Rick D. Kasch  

 

Title:

Manager

  

 

 

Joinder and Eighth Amendment to Amended and Restated Revolving Credit and
Security Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

AGENT AND SOLE LENDER:

 

 

 

 



PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

Name:

Mark Tito

 

Title:

Vice President

  

 

 

Joinder and Eighth Amendment to Amended and Restated Revolving Credit and
Security Agreement

 